           Case 2:20-cv-01005-DMC Document 23 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                          IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     JOSEPH MICHAEL MILLER,                                  Case No. 2:20-cv-1005-DMC-P
11
                                            Plaintiff,
12
                    v.
13
                                                             ORDER
14   D. POWELL,
15                                        Defendant.
16

17
                    Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42
18
     U.S.C. § 1983. Pending before the Court is Defendant’s motion to stay merits-based discovery
19
     pending resolution of Defendant’s motion for summary judgment on exhaustion grounds. ECF
20
     No. 20. Good cause appearing, the Court GRANTS Defendant’s motion to stay merits-based
21
     discovery and to vacate the discovery and dispositive motion deadlines in the discovery and
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                         1
                                                                                Order (2:20-cv-1005-DMC-P)
       Case 2:20-cv-01005-DMC Document 23 Filed 12/22/20 Page 2 of 2


 1   scheduling order (ECF No. 16) pending resolution of Defendant’s motion for summary judgment

 2   (ECF No. 19). In the event summary judgment is denied, the Court will address whether it is then

 3   appropriate to reopen discovery and reset the deadlines.

 4         IT IS SO ORDERED.

 5   Dated: December 22, 2020
                                                         ____________________________________
 6
                                                         DENNIS M. COTA
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
                                                                            Order (2:20-cv-1005-DMC-P)
